                 Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 1 of 9




     Glenn S. Bacal (AZ Bar No. 006812)
 1   E-mail: glenn.bacal@bacalgroup.com
     Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2   Direct Dial: 480-719-8501
     BACAL LAW GROUP, P.C., DBA
 3   BACAL & GARRISON LAW GROUP
     6991 East Camelback Road, Suite D-102
 4   Scottsdale, Arizona 85251
     Fax: (480) 245-6231
 5   Attorneys for Plaintiff Arizona Board of Regents,
     for and on behalf of Arizona State University
 6
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                         FOR THE DISTRICT OF ARIZONA

10       Arizona Board of Regents, a body
         corporate, for and on behalf of                 Case No. 2:20-CV-01638-DWL
11       Arizona State University,
12                                                       PLAINTIFF’S RENEWED
                            Plaintiff,                   APPLICATION FOR ENTRY OF
13                                                       DEFAULT OR, IN THE
        v.                                               ALTERNATIVE, MOTION TO
14                                                       PERMIT ALTERNATE SERVICE VIA
        John Doe aka “asu_covid.parties,” an             E-MAIL
        individual, et al.
15
                            Defendants.
16
17
18            Pursuant to Fed. R. Civ. P. 55(a), and the Court’s November 10, 2020 Order (Doc#

19   26), Plaintiff Arizona Board of Regents, a body corporate, for and on behalf of Arizona State

20   University, (“ASU”) hereby renews its application for entry of default against defendant

21   John Doe aka “asu_covid.parties” (“Defendant”) based upon Defendant’s voluntary

22   appearance in this case and failure to answer or otherwise defend against the complaint. In

23   doing so, ASU addresses the questions raised by the Court in its November 10 Order. In the

24   alternative, if the Court declines to enter default against Defendant and determines that ASU

25   must formally serve the summons and complaint, ASU moves for an order permitting service

26   by e-mail pursuant to Fed. R. Civ. P. 4(f)(3).

27
                                                         1
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 2 of 9




 1                                  MEMORANDUM IN SUPPORT
 2          In its November 10 Order, the Court correctly noted that ASU seeks entry of default
 3   on the grounds that Defendant has voluntarily appeared, thus submitting to the Court’s
 4   jurisdiction, and has failed to adequately plead or defend as ordered to do by the Court. The
 5   Court has posed two questions: (1) Whether it is legally permissible to enter a default
 6   judgment against a Doe defendant, and (2) Whether the filing of the answer and motions
 7   (Doc# 13-15) can properly be attributed to the Defendant and thus constitute a voluntary
 8   appearance that waives service of process. The answer to both questions is “yes.”
 9          A. Because the Court has both jurisdiction over the subject matter and personal
10          jurisdiction over the Defendant, it has the authority to grant a default judgment.
11          A court has authority to render judgment in an action when the court has jurisdiction
12   of the subject matter of the action and the party against whom judgment is to be rendered has
13   submitted to the jurisdiction of the court. Restatement (Second) of Judgments § 1 (1982); In
14   re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“To avoid entering a default judgment that can
15   later be successfully attacked as void, a court should determine whether it has the power, i.e.,
16   the jurisdiction, to enter the judgment in the first place.”) Because this case is before the
17   Court on a federal question, subject matter jurisdiction exists. The Court also has personal
18   jurisdiction over Defendant.
19          “[S]ervice is not a prerequisite to jurisdiction. A party named in the complaint may
20   voluntarily submit to the jurisdiction of the court.” Giannakos v. M/V Bravo Trader, 762
21   F.2d 1295, 1298 (5th Cir. 1985); DePrins v. Clark, 566 F. App'x 608, 610 (9th Cir. 2014) (“a
22   party waives service of process when it files an answer to the complaint”); Benny v. Pipes,
23   799 F.2d 489, 492 (9th Cir. 1986) (“A general appearance or responsive pleading by a
24   defendant that fails to dispute personal jurisdiction will waive any defect in service or
25   personal jurisdiction”); Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982)
26   (“Jurisdiction attaches if a defendant makes a voluntary general appearance, as by filing an
27
                                                     2
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 3 of 9




 1   answer”); Thomas v. Fed. Home Loan Mortg. Corp., 2010 WL 11595170, at *1 (D. Nev.
 2   May 12, 2010) (“The voluntary appearance in a matter waives the requirement for personal
 3   service”).
 4          Defendant voluntarily appeared in this case on August 24, 2020 by filing the initial
 5   Answer and Objection to TRO & Injunction and related motions. See Doc# 13-15.
 6   Defendant did not object to lack of service or to the personal jurisdiction of this Court in any
 7   of its filings. Id. To the contrary, Defendant admitted the Court’s jurisdiction by failing to
 8   deny the relevant factual allegation in the answer and waived the defense of lack of personal
 9   jurisdiction by failing to assert that defense. See Fed. R. Civ. P. 8(b)(6) and 12(h).
10   Furthermore, Defendant demanded a jury trial and agreed that “Documents may be served by
11   e-mail,” and provided an e-mail address pba-hater@protonmail.com for that purpose. Doc#
12   13, pp. 9-10; Doc# 14. Apart from the court filings, contemporaneous e-mail
13   correspondence received from Defendant demonstrates not only Defendant’s expressed
14   intention to defend the suit, but also to defend in a vexatious manner. See Defendant’s e-
15   mails at Doc# 22. Even after the initial filings, Defendant continued to correspond with
16   undersigned counsel regarding the discovery subpoena later served on Facebook. See
17   Defendant’s e-mail at Doc# 27-1, p. 4. These facts demonstrate that Defendant has made a
18   voluntary appearance in this action and is therefore subject to the Court’s personal
19   jurisdiction despite not being served.1
20          Once jurisdiction has attached, the Court has discretion to enter a default judgment in
21   the appropriate circumstances – even against Doe defendants. See, e.g., Chen Lunxi v. Doe,
22   2020 WL 2026333 (E.D. Va. Mar. 27, 2020), report and recommendation adopted at 2020
23   WL 1984720 (entering default judgment against Doe defendant); Malibu Media, LLC v. Doe,
24
     1
       As the Ninth Circuit has recognized, “[a]n appearance ordinarily is an overt act by which
25   the party comes into court and submits to the jurisdiction of the court. This is an affirmative
     act involving knowledge of the suit and an intention to appear.” Benny, 799 F.2d at 492
26   (quoting from 28 Fed.Proc. (L.Ed.) § 65.137 at 526 (1984)).
27
                                                     3
             Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 4 of 9




 1   2020 WL 134112 (E. D. Mich. Jan. 13, 2020) (same); Wilens v. Doe Defendant No. 1, 2015
 2   WL 4606238 (N.D. Cal. Jul. 15, 2015), report and recommendation adopted at 2015 WL
 3   5542529 (N.D. Cal. Sept. 18, 2015) (same); Joe Hand Promotions, Inc. v. Rivera, 2002 WL
 4   1677699 (W.D.N.Y. Jul 11, 2002) (same). The Court, in its discretion, has the legal
 5   authority to enter default judgment against Defendant.
 6          B. The filings (Doc# 13-15) are properly attributed to Defendant.
 7          Regarding the Court’s second question as to whether the filings (Doc# 13-15) can be
 8   attributed to Defendant, the answer is again “yes.” The renowned poet Maya Angelou said,
 9   “When someone shows you who they are, believe them the first time.”
10          On August 24, 2020, Defendant filed not only an answer but a motion to allow
11   electronic filing without an attorney in which Defendant expressly declared “I am the
12   Defendant representing myself in this action…” Doc#15, p. 1. The documents Defendant
13   filed with the Court plainly show Defendant’s knowledge of the underlying facts and
14   intention to mount a defense. Furthermore, in e-mail correspondence with undersigned
15   counsel, received from the e-mail address identified in these documents, Defendant admitted
16   to creating the Instagram accounts at issue and bragged that “it would be futile for you guys
17   to track me down via Instagram” because the accounts were created using fake information
18   and accessed via TOR and open WiFi networks. Doc# 22, p. 2 and 27-1, p. 4. This is
19   consistent with the information obtained from Facebook pursuant to Plaintiff’s subpoena
20   concerning the e-mail accounts and IP addresses used to register and access the
21   asu_covid.parties and asu_covid.parties2 accounts. See Exhibit 1, Declaration of Sean
22   Garrison, attached hereto (“Garrison Decl.”). Defendant would not know these facts if
23   Defendant was not the one who registered and used the accounts. In the filings and e-mail
24   correspondence with undersigned counsel, Defendant has shown ASU and the Court who
25   they are. There is no reason not to believe them, and the documents previously filed with the
26   Court are properly associated with and attributed to Defendant.
27
                                                   4
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 5 of 9




 1          C. Plaintiff renews its application for entry of default
 2          By Order dated August 27, 2020, the Court struck Defendant’s original answer and
 3   ordered Defendant “to refile an appropriate answer.” See Doc# 16, p.1. The Court gave
 4   Defendant until September 4, 2020 by which to do so. Id. at 4. At no time since, has
 5   Defendant filed any answer or other responsive pleading or motion under Rule 12 of the
 6   Federal Rules of Civil Procedure. Having voluntarily submitted to the Court’s jurisdiction
 7   and having failed to answer or otherwise file any proper responsive pleading or motion by
 8   the date ordered by the Court, Defendant is now in default. Accordingly, ASU respectfully
 9   requests the Court to enter Defendant’s default in accordance with Rule 55(a).
10          D. Plaintiff’s Motion, in the alternative, to permit service by e-mail.
11          Despite the foregoing evidence in favor of entering default against Defendant, if the
12   Court is not persuaded to enter default against Defendant at this point in time, Plaintiff
13   respectfully moves the Court for an order, pursuant to Rule 4(f), permitting the alternative
14   means of serving of the summons and complaint by e-mail.
15          Where, as here, the defendant has purposely and actively taken steps to conceal his or
16   her identity and whereabouts but has provided an e-mail address as a means for
17   communicating, alternative service by e-mail is appropriate. See Wilens, 2015 WL 4606238
18   at *5-*6 (e-mail service authorized where Doe defendant used anonymizing tools to conceal
19   his identity but emails provided a means of communicating with him). Indeed, the Ninth
20   Circuit has found that “when faced with an international e-business scofflaw, playing hide-
21   and-seek with the federal court, email may be the only means of effecting service of
22   process.” Rio Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1018 (9th Cir. 2002)
23   (affirming the district court’s order permitting service by e-mail on an international
24   defendant for which no physical address for service in the U.S. or abroad had been
25   discovered).
26
27
                                                    5
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 6 of 9




 1          In an attempt to ascertain the identity and location of Defendant, Plaintiff initially
 2   served a subpoena on Facebook seeking such information. See Doc# 21, 22 and 24. Prior to
 3   the subpoena, Defendant had written to undersigned counsel, using the e-mail address
 4   Defendant provided in their initial filings (pba-hater@protonmail.com), asserting that “it
 5   would be futile . . . to track me down via Instagram” because of the steps Defendant had
 6   taken to shield his/her identity and location. Doc# 22, p. 2. Upon receiving notice of the
 7   subpoena on Facebook, Defendant e-mailed undersigned counsel again to reiterate that the
 8   accounts were created using fake information. Doc# 27-1, p. 4. The documents produced by
 9   Facebook revealed that the IP addresses used to access the accounts are all associated with
10   internet service providers in various countries outside the United States (Australia, Canada,
11   Taiwan, Russia, and Ukraine). See Garrison Decl., ¶¶ 4-5. These internet service providers
12   are known to provide anonymizing virtual private network (VPN) and/or proxy server
13   services designed to shield the user’s true location. Id. ¶ 6. Each of these IP addresses have
14   been designated as a high fraud risk by Scamalytics, a company which offers an online tool
15   for assessing the potential fraud risk associated with traffic from a designated IP address. Id.
16   As a result, the documents produced by Facebook reveal no geographic location of
17   Defendant, and Defendant provided no physical address to Facebook when creating the
18   infringing Instagram accounts.2 Id., Exhibit A. Likewise, Defendant provided no physical
19   address in the prior filings made with the Court. As a result, Plaintiff has no way of
20   determining to any degree of certainty where Defendant is located. However, in Defendant’s
21   most recent e-mail to undersigned counsel, Defendant claimed to “live in a jurisdiction far,
22   far away outside the bounds of U.S. law.” The only IP addresses identified as having
23   accessed the Instagram accounts are owned by entities located outside the United States, and
24   the e-mail addresses used in connection with the registration of the infringing Instagram
25
     2
      In fact, Facebook does not require or even request a physical address when registering for
26   an Instagram account.
27
                                                     6
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 7 of 9




 1   accounts are associated with a Russian e-mail service provider. As such, the evidence
 2   suggests that Defendant is located outside the United States, and because Defendant has
 3   acted deliberately to hide his or her physical location, the only means of effecting service of
 4   process is by e-mail.
 5          Pursuant to Rule 4(f)(3), an individual may be served by any “means not prohibited
 6   by international agreement, as the court orders.” The Ninth Circuit has held that Rule 4(f)(3)
 7   stands on equal footing with all other means provided under the Rule. Rio Properties, 284
 8   F.3d at 1016. A party “need not have attempted every permissible means of service of
 9   process before petitioning the court for alternative relief. Instead, [it] needed only to
10   demonstrate that the facts and circumstances of the present case necessitated the district
11   court's intervention.” Id. Service by e-mail does not violate any international agreement in
12   these circumstances, where the Hague Convention does not apply, Plaintiff has attempted to
13   discover the defendant’s location, and Defendant’s location is unknown. See Avvo Inc. v.
14   Chang Liang, 2016 WL 8739200, at *1 (D. Ariz. Apr. 6, 2016). In addition, to satisfy due
15   process, the requested means of alternate service must only be “reasonably calculated, under
16   all the circumstances, to apprise interested parties of the pendency of the action and afford
17   them an opportunity to present their objections.” Rio Properties, 284 F.3d at 1016.
18          Here, Defendant is already apprised of the pendency of the case, as evidenced by the
19   prior filings and e-mail correspondence with Plaintiff’s counsel. Defendant has provided an
20   e-mail address (pba-hater@protonmail.com), filed a request for electronic noticing at this e-
21   mail address (Doc# 14), and expressly agreed that “Documents may be served via e-mail.”
22   Doc#13, p. 10. Defendant also filed a motion for permission to file documents electronically
23   without an attorney in which Defendant expressly represented, “I have used ECF filing
24   many, many times before and know how it works.” Doc# 15, p. 2. There can be no question
25   that if the Court is to require formal service, notwithstanding Defendant’s prior voluntary
26   appearance, service upon the e-mail address Defendant has provided for service of
27
                                                     7
              Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 8 of 9




 1   documents and from which Defendant has previously corresponded with Plaintiff’s counsel
 2   will satisfy due process in this case. To be thorough, and despite its belief that the e-mail
 3   addresses identified in the documents produced by Facebook pursuant to the subpoena are
 4   fake or spoofed accounts, Plaintiff will also serve the summons and complaint via e-mail to
 5   these addresses if the Court so orders. In any event, given the circumstances of this case,
 6   service of process by e-mail is the only means of available service on Defendant and
 7   complies both with Rule 4(f)(3) and due process. See Rio Properties, 284 F.3d at 1018.
 8   Therefore, if the Court declines to enter default against Defendant at this time, it should
 9   permit ASU to serve the summons and complaint by e-mail.
10                                           CONCLUSION
11          Based upon the evidence presented, Plaintiff requests the Court to find (i) Defendant
12   has voluntarily appeared in this action, making formal service of process unnecessary in the
13   circumstances, (ii) Defendant has failed to answer or other defend Plaintiff’s complaint, and
14   (iii) default should be entered against Defendant pursuant to Rule 55(a) of the Federal Rules
15   of Civil Procedure. Defendant further requests that the Court enter Defendant’s default
16   accordingly.
17          If, however, the Court concludes that the prior court filings and correspondence with
18   Plaintiff’s counsel are insufficient to constitute a voluntary appearance, such that Plaintiff
19   must still serve Defendant with the summons and complaint, Plaintiff respectfully requests
20   that the Court order service by alternate means in the form of an e-mail to the e-mail address
21   on record for Defendant, namely, pba-hater@protonmail.com.
22
23   RESPECTFULLY SUBMITTED this 17th day of December 2020.
24                                              By       /s/Sean Garrison
25                                              Glenn S. Bacal (AZ Bar No. 006812)
                                                E-mail: glenn.bacal@bacalgroup.com
26                                              Sean D. Garrison (AZ Bar No. 014436)
27
                                                     8
             Case 2:20-cv-01638-DWL Document 29 Filed 12/17/20 Page 9 of 9




                                              E-mail: sean.garrison@bacalgroup.com
 1
                                              Direct Dial: 480-719-8501
 2                                            BACAL LAW GROUP, P.C., DBA
                                              BACAL & GARRISON LAW GROUP
 3                                            6991 East Camelback Road, Suite D-102
 4                                            Scottsdale, Arizona 85251
                                              Fax: (480) 245-6231
 5
                                              Attorneys for Plaintiff Arizona Board of Regents,
 6                                            for and on behalf of Arizona State University
 7
 8
                             CERTIFICATE OF FILING AND SERVICE
 9
     I certify that on December 17, 2020, I electronically transmitted the attached document to the
10   Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
11   Electronic Filing to the John Doe defendant at pba-hater@protonmail.com.

12      /Sean D. Garrison/
     Sean D. Garrison
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                   9
